       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 1 of 13



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA             :
                                      :
       v.                             :        No. 3:18-cr-170 (VLB)
                                      :
 MUHAMMAD SHAHBAZ                     :
                                      :        JULY 31, 2020
                                      :
                                      :
                                      :
                                      :
                                      :

       ORDER ON DEFENDANT’S MOTION FOR INDICATIVE RULING
 PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 37, [ECF NO. 111]

      The Defendant, Muhammad Shahbaz, brings this motion for a ruling

indicating whether the Court would be inclined to grant Mr. Shahbaz’s motion for

compassionate release, [ECF No. 108], if jurisdiction were returned to this Court.

For the following reasons, the Court denies this motion and the motion for

compassionate release.

                                I. BACKGROUND

      Mr. Shahbaz, a citizen of Pakistan and illegal alien, was arrested in New

Jersey on July 31, 2017, following a lengthy investigation of a food stamp fraud

scheme at WB Trade Fair Grocery, LLC (“WB Market”), a convenience store in

Waterbury, Connecticut.   [ECF No. 89 (Pre-Sentencing Report) ¶ 5].      Between

November 2014 and June 2016, Mr. Shahbaz and other employees allowed

customers to exchange food stamps at a markup for cash and ineligible items.

When an individual sought to exchange cash for their food stamps (an unlawful

transaction known as “trafficking”) or use them to purchase ineligible items, Mr.


                                          1
        Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 2 of 13



Shahbaz would charge them approximately double the value. Id. ¶¶ 11, 14, 20. The

loss suffered by the United States Department of Agriculture’s Food and Nutrition

Service was estimated at $1,550,756. Id. ¶ 28.

       On August 28, 2017, Mr. Shahbaz appeared before the Hon. William I.

Garfinkel, United States Magistrate Judge, and was released on a $50,000 non-

surety bond co-signed by his brother and sister-in-law, who also agreed to serve

as third-party custodians. [ECF No. 89 ¶ 5]. During his period of pretrial release,

Mr. Shahbaz resided with them in Jersey City, New Jersey. According to his

supervision officer at the U.S. Pretrial Services Office, Mr. Shahbaz was compliant

with the terms of his release. Id. ¶ 6.

       Jury selection was scheduled for December 18, 2018. On December 11, 2018,

however, Mr. Shahbaz filed a Motion to Continue Jury Selection. [ECF No. 60]. The

primary reason for this request was that Mr. Shahbaz’s sister-in-law, who had been

assisting with transportation and interpretation as well as serving as his third-party

custodian, had traveled to Pakistan for a wedding and had only informed Mr.

Shahbaz’s counsel the previous day that she would not be returning until January

12, 2019, nearly one month later than originally expected. Id. at 2. The Court

granted the motion and continued jury selection to May 21, 2019. [ECF Nos. 63,

65].

       On June 14, 2019, Mr. Shahbaz entered a Petition to Enter a Plea of Guilty to

one count of food stamp fraud. [ECF No. 78]. In his Petition, Mr. Shahbaz stated:

“I double-charged food stamp customers. I knew this was wrong at the time, but I

thought the penalty, if it was discovered, would be minor and not the consequences



                                          2
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 3 of 13



I am facing now.” Id. Under the plea agreement, the parties stipulated that Mr.

Shahbaz’s base offense level under U.S.S.G. § 2B1.1(a)(2) was 6. That level was

increased by 16 levels under U.S.S.G. § 2B1.1(b)(1)(I) to reflect losses of more than

$1,500,000 but less than $3,500,000. Three levels were subtracted under U.S.S.G.

§ 3E1.1 for acceptance of responsibility. Mr. Shahbaz’s total offense level was 19.

The parties agreed that Mr. Shahbaz fell within Criminal History Category I,

resulting in a range of 30 to 37 months’ imprisonment, a fine of $15,000 to $150,000,

and a supervised release term of one to three years. U.S.S.G. § 5E1.2(c)(3). Mr.

Shahbaz also agreed to make restitution in the amount of $1,550,776, paid jointly

and severally with other individuals convicted and sentenced for engaging in the

same food stamp fraud scheme. [ECF No. 79 (Plea Agreement) at 3, 5].

      Mr. Shahbaz was sentenced by this Court on December 4, 2019. [ECF No.

98]. Arguing that he was a first-time offender whose participation in the scheme

was comparatively minor and who would likely be deported, he requested a

probationary sentence with a special condition of six months of home confinement.

[ECF No. 94 (Def’t Sentencing Mem.) at 3]. Mr. Shahbaz also cited his history of

full-time employment and his compliance with the conditions of his release. Id. at

20.

      However, the Court expressed concern that during his pretrial release, Mr.

Shahbaz was employed at Hoboken Dollar Variety—a store to which checks drawn

from WB Market’s account were regularly written at the time the food stamp fraud

was occurring. [ECF No. 95 (Gov’t Sentencing Mem.) at 8; ECF No. 105 (Tr. of

Sentencing) at 15]. The Government believed that the cash from these checks,


                                         3
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 4 of 13



which were written for thousands of dollars apiece, was brought to WB Market to

provide to customers in illegal food stamp transactions. [ECF No. 95 at 8]. Another

market that received checks from WB Market during this period, Sunny Super

Foods, was operated by Mr. Shahbaz’s brother and third-party custodian, who had

also worked at WB Market while the food stamp fraud was taking place. Id. Mr.

Shahbaz has indicated that if he were to be granted early release, and then released

by the immigration court pending the outcome of his removal proceedings, he

would likely resume his living arrangements in Jersey City, New Jersey. [ECF No.

108-1 at 14].

      The Court sentenced Mr. Shahbaz to 33 months’ imprisonment, a term of

three years supervised release if he is not deported, and restitution of $1,550,756.

[ECF No. 99]. The Court also denied Mr. Shahbaz’s request to self-surrender at a

later date, and he was remanded to the custody of the Bureau of Prisons. [ECF No.

105 (Tr. of Sentencing) at 51-52].

      On December 17, 2019, Mr. Shahbaz filed a Notice of Appeal. [ECF No. 102].

      Since sentencing, Mr. Shahbaz has been incarcerated at Moshannon Valley

Correctional Institute in Philipsburg, Pennsylvania. On May 1, 2020, Mr. Shahbaz

filed a written request with the warden petitioning for release to home confinement

in light of the ongoing COVID-19 pandemic. [ECF No. 108-2]. On May 5, 2020, the

warden denied Mr. Shahbaz’s request because he is a deportable alien and




                                         4
          Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 5 of 13



therefore “ineligible for community based programs to include halfway house,

home confinement, and compassionate releases ….”1 [ECF No. 108-3].

         On July 8, 2020, Mr. Shahbaz filed an Emergency Motion to Reduce Sentence

pursuant to the First Step Act, [ECF No. 108], as well as a Motion for Indicative

Ruling pursuant to Rule 37 of the Federal Rules of Criminal Procedure. [ECF No.

111].    He argues that because he suffers from obesity, type 2 diabetes, and

hypertension, and has a past exposure to tuberculosis, he is at greater risk for

serious health complications if he were to contract COVID-19. [ECF No. 108-1 at

2].

                                 II. LEGAL STANDARD

      A. Jurisdiction and Indicative Ruling

         “The filing of a notice of appeal is an event of jurisdictional significance,”

which “confers jurisdiction on the court of appeals and divests the district court of

its control over those aspects of the case involved in the appeal.” Griggs v.

Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). Under these circumstances,

this Court is without authority to “rule on any motion affecting an aspect of the

case that [is] before the [Court of Appeals].” Ching v. United States, 298 F.3d 174,

180 n.5 (2d Cir. 2002).

         Federal Rule of Criminal Procedure 37 anticipates precisely the jurisdictional

issue present here. Rule 37 provides, in relevant part, that “[i]f a timely motion is

made for relief that the court lacks authority to grant because of an appeal that has


1It appears to the Court that the warden denied Mr. Shahbaz’s petition based on
Bureau of Prisons regulations. See BOP Program Statement 7310.04 at 10; BOP
Program Statement 7320.01 at 7 (early release prohibited for inmates with pending
orders of removal).
                                              5
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 6 of 13



been docketed and is pending, the court may: (1) defer considering the motion; (2)

deny the motion; or (3) state either that it would grant the motion if the court of

appeals remands for that purpose or that the motion raises a substantial issue.”

Fed R. Crim. P. 37(a). “Reflecting this Circuit’s longstanding approach, … this rule

allows district courts to deny, but not to grant, a motion for which it lacks

jurisdiction due to a pending appeal.” United States v. Martin, No. 18-CR-834-7

(PAE), 2020 WL 1819961, at *2 (S.D.N.Y. Apr. 10, 2020).

   B. Reduction of Sentence

      The First Step Act of 2018 allows federal prisoners to petition courts directly

for reduction of their sentences. A court may not modify a term of imprisonment

once it has been imposed unless the defendant “has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or [after] the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A).   The defendant must show that “extraordinary and compelling

reasons warrant such a reduction.” Id. The reduction must also be “consistent

with applicable policy statements issued by the Sentencing Commission” and the

Court must consider “the factors set forth in [18 U.S.C.] § 3553(a) to the extent that

they are applicable.” Id.

      At Congress’s direction, the Sentencing Commission promulgated guidance

on the circumstances constituting “extraordinary and compelling reasons.” See

28 U.S.C. § 994(t). As other courts have recognized, the Sentencing Commission

guidance has not yet been updated to reflect the liberalization of the procedural



                                          6
          Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 7 of 13



requirements. United States v. Ebbers, 432 F. Supp. 3d 421, 427 (S.D.N.Y. Jan. 8,

2020).    The Application Notes to U.S.S.G. § 1B1.13 explain that a defendant’s

medical condition may constitute “extraordinary and compelling circumstances”

when:

         (A) Medical Condition of the Defendant.--

               (i) The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis
               of life expectancy (i.e., a probability of death within a specific time
               period) is not required. Examples include metastatic solid-tumor
               cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease,
               and advanced dementia. [or]

               (ii) The defendant is—

                     (I) suffering from a serious physical or medical condition,
                     (II) suffering from a serious functional or cognitive impairment,
                     or
                     (III) experiencing deteriorating physical or mental health
                     because of the aging process,

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover. U.S.S.G. § 1B1.13,
               Commentary Application Note 1(A).

Commentary Application Note 1(D) contains a residual clause to provide relief for

other “extraordinary and compelling reasons” as determined by the Director of the

Bureau of Prisons. However, the defendant bears the burden of showing that he is

entitled to a sentence reduction. Ebbers, 432 F. Supp. 3d at 426.

                                      III. ANALYSIS

   A. Jurisdiction and Indicative Ruling

         Before considering the merits of Mr. Shahbaz’s motion, the Court must first

address 18 U.S.C. § 3582(c)(1)(A)’s exhaustion requirement. The Court agrees with

the parties that Mr. Shahbaz exhausted his administrative remedies before filing

                                             7
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 8 of 13



the instant motion. Mr. Shahbaz submitted his compassionate release application

to the warden at Moshannon Valley on May 1, 2020, it was denied four days later,

and more than thirty days have elapsed since his initial request.

   B. Reduction of Sentence

      The Court notes that Mr. Shahbaz’s motion may be futile because of his

immigration status.    Federal regulations specifically exclude Immigration and

Customs Enforcement detainees from eligibility for early release.       28 C.F.R. §

550.55(b). In a June 25, 2020 letter, the warden at Moshannon Valley confirmed that

“Immigration and Customs Enforcement Officials lodged a detainer on February

27, 2020, for deportation proceedings.” [ECF No. 108-4]. Therefore, Mr. Shahbaz

may be ineligible on this basis irrespective of the Court’s findings. However, the

Court will address the merits of his petition.

      The Court has concluded in the past that “extraordinary and compelling”

reasons for release may exist beyond those contained in the commentary to

U.S.S.G. § 1B1.13. United States v. Jepsen, No. 3:19-cv-00073 (VLB), 2020 WL

1640232 at *4 (D. Conn. Apr. 1, 2020). The United States Centers for Disease Control

and Prevention (“CDC”) has advised that some populations have an especially

heightened risk of becoming severely ill if they contract COVID-19. Coronavirus

Disease 2019 (COVID-19): People at Increased Risk, CDC, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html.

Mr. Shahbaz’s medical records indicate that he suffers from two conditions the

CDC considers risk factors for severe complications: obesity and type 2 diabetes.

[ECF No. 110 at 16]. He has also been diagnosed with high blood pressure, which

the CDC has advised may create an increased risk of serious illness. [ECF No. 110
                                          8
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 9 of 13



at 5 (five-day blood pressure average completed on April 27, 2020 was 148/98)].

The CDC recommends that individuals suffering from these conditions take

medications for any underlying health conditions exactly as described and follow

their healthcare provider’s recommendations for nutrition and physical activity.

Coronavirus Disease 2019 (COVID-19): People at Increased Risk, CDC, available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html.

      This Court and others have recognized that “an inmate’s especially

heightened risk of infection and risk of developing severe complications from

COVID-19 based on their medical history … in combination with other factors” may

be grounds for relief. United States v. Goins, No. 3:05-cr-292 (VLB), 2020 WL

4194534 at *3 (D. Conn. July 21, 2020). See also Martinez-Brooks v. Easter, No.

3:20-cv-00569 (MPS), 2020 WL 2405350 at *13 (D. Conn. May 12, 2020) (“…

approximately 25 out of 48 COVID-19 related motions for compassionate release

have been granted in this District alone since the crisis began.”). However, “[a]n

inmate’s current diagnosis of a chronic condition does not constitute an

‘extraordinary and compelling basis’ for compassionate release, both under the

U.S. Sentencing Commission guidance and when these terms are read in the plain

sense.” Jepsen, 2020 WL 1640232 at *4.

      Mr. Shahbaz is not suffering from a terminal illness or one that makes it

unfeasible to care for him. According to guidance from the CDC, his body mass

index (“BMI”) of 33.4 classifies him as obese, but in the lowest category of obesity.

A BMI of 40 or higher is necessary to be considered extremely or severely obese.

Defining    Adult     Overweight      and      Obesity,    CDC,      available     at



                                         9
      Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 10 of 13



https://www.cdc.gov/obesity/adult/defining.html. In denying Mr. Shahbaz’s initial

request for early release, the warden at Moshannon Valley stated that Mr. Shahbaz

has “good control of [his] conditions.” [ECF No. 108-3]. While he did not take

medication for his diabetes before being incarcerated, [ECF No. 89 ¶ 67], the

warden indicated that he is now “following the prescribing physician’s treatment

plan.” [ECF No. 108-3]. Additionally, Mr. Shahbaz’s hemoglobin A1C test result of

6.6 percent indicates that he is just over the CDC’s 6.5 percent threshold for a

diabetes diagnosis. According to the CDC, the goal for most people with diabetes

is an A1C result of 7 percent or less. Diabetes: All About Your A1C, CDC, available

at https://www.cdc.gov/diabetes/managing/managing-blood-sugar/a1c.html. This

reinforces that Mr. Shahbaz’s condition is under control. The American Diabetes

Association has stated that “your risk of getting very sick from COVID-19 is likely

to be lower if your diabetes is well-managed.” COVID-19 FAQ, American Diabetes

Association, available at https://www.diabetes.org/covid-19-faq.        While Mr.

Shahbaz’s blood pressure is high by either of the standards used by the CDC, the

link between hypertension and COVID-19 complications remains somewhat murky.

The CDC has advised that people with high blood pressure “might be at increased

risk” of becoming seriously ill from COVID-19, About High Blood Pressure, CDC,

available at https://www.cdc.gov/bloodpressure/about.htm, but has declined to

make a more definitive statement about the connection, although the World Health

Organization stated in February 2020 that individuals with pre-existing conditions

including high blood pressure and diabetes “appear to be more vulnerable.”

Coronavirus disease 2019 (COVID-19) Situation Report – 36, World Health



                                        10
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 11 of 13



Organization,            available           at            https://www.who.int/docs/default-

source/coronavirus/situation-reports/20200225-sitrep-36-covid-19.pdf.

      Mr. Shahbaz has also failed to take advantage of opportunities to improve

his health and consequently mitigate his risk of illness. At Moshannon Valley, Mr.

Shahbaz was advised to adhere to a “diet for health” regimen. He declined to do

so. [ECF No. 110 at 70]. The witnessed statement that Mr. Shahbaz signed states

that failing to follow this healthy diet can have negative impacts on both blood

sugar and blood pressure. Id. Mr. Shahbaz also recorded a positive PPD test while

at Moshannon Valley, indicating exposure to tuberculosis or a “latent tuberculosis

infection.”    Id. at 23.    The World Health Organization has advised that “it is

anticipated that people ill with both TB and COVID-19 may have poorer treatment

outcomes, especially if TB treatment is interrupted.” COVID-19: Considerations for

tuberculosis      (TB)      care,    World        Health     Organization,    available   at

https://www.who.int/docs/default-source/documents/tuberculosis/infonote-tb-

covid-19.pdf. However, Mr. Shahbaz refused treatment after receiving his positive

PPD test. [ECF No. 108-3 at 1; ECF No. 110 at 69]. It is difficult for the Court to

reconcile Mr. Shahbaz’s stated concern for his health with his cavalier attitude

toward these straightforward treatment protocols.

      Mr. Shahbaz relies on United States v. Rivera, No. 3:13-CR-71-1 (VLB), 2020

WL 3186539 (D. Conn. June 15, 2020), as a persuasive example of a diabetes-related

compassionate release, particularly because the Court acknowledged that even

individuals whose diabetes is under control remain vulnerable to serious

complications. Id. at *5. However, several factors distinguish that case from the



                                              11
         Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 12 of 13



instant one. Mr. Rivera was morbidly obese and was sufficiently ill that the Bureau

of Prisons designated him to a federal medical center, FMC Devens. Id. at *2.

According to the Bureau of Prisons, there were 41 inmate infections, 5 staff

infections, and 2 inmate deaths at FMC Devens as of June 12, 2020. At the time the

Court granted Mr. Rivera’s compassionate release motion, it ranked fourth in the

country among BOP facilities for active COVID-19 infections. Id. at *5. Mr. Rivera

also had already served 104 months out of a 116-month sentence, whereas Mr.

Shahbaz has only served 8 months of his 33-month sentence. Id. at *6. Taking

these factors into consideration, the Court finds that Mr. Rivera’s poor health and

the prevalence of COVID-19 in his facility created a situation far more perilous than

Mr. Shahbaz now faces.

      Significantly, Mr. Shahbaz acknowledges that there have been no reported

COVID-19 cases at Moshannon Valley. [ECF No. 108-1 at 11]. Mr. Shahbaz also

claims     in   his   motion   that    his    medical   conditions     render    him

“immunocompromised.” [ECF No. 108-1 at 9]. However, none of Mr. Shahbaz’s

diagnoses are included in the CDC’s list of conditions and treatments that can

compromise a person’s immune system. If You Are Immunocompromised, Protect

Yourself From COVID-19, CDC, available at https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/immunocompromised.html. Moshannon Valley has

developed a COVID-19 protocol consistent with Bureau of Prisons guidance. The

Defendant has failed to demonstrate that the facility’s response is inadequate to

manage the pandemic within that institution, or that Moshannon Valley is unable




                                         12
       Case 3:18-cr-00170-VLB Document 117 Filed 07/31/20 Page 13 of 13



to adequately treat Mr. Shahbaz. Mr. Shahbaz’s medical situation may present

challenges in the correctional setting, but it is not extraordinary or compelling.

      The Court therefore finds that the totality of the circumstances in Mr.

Shahbaz’s case do not merit a reduction in sentence. This is especially so given

that by failing to follow the “diet for health” regimen and receive treatment

following his positive PPD test, Mr. Shahbaz has chosen not to take reasonable

steps that would alleviate the risks to his health. A defendant may not create

conditions placing him at elevated risk for COVID-19 complications and then use

that heightened risk as a basis for early release.

                                 IV. CONCLUSION

      Given his medical history and the lack of active COVID-19 infections at

Moshannon Valley, the Court DENIES Mr. Shahbaz’s motions, [ECF Nos. 108, 111],

for failing to establish extraordinary and compelling reasons for the requested

modification.



                                                IT IS SO ORDERED

                                              ________/s/______________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: July 31, 2020




                                         13
